Filed 8/5/14 P. v. Korol CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065069

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN310266)

PERRY KOROL,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, K. Michael

Kirkman, Judge. Affirmed and remanded with directions.



         Alex Kreit, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         In November 2012, Perry Korol entered a negotiated guilty plea to nine counts of

residential burglary (Pen. Code, §§ 459, 460; counts 1, 8-15). In August 2013, the court

sentenced him to prison for a stipulated term of eight years eight months: the two-year
lower term on count one; consecutive terms of 16 months (one third the middle term) on

counts 8 through 12; and concurrent two-year lower terms on counts 13 through 15.1

Korol appeals. We affirm the judgment and remand the case for correction of the abstract

of judgment.

                                    BACKGROUND

       Korol entered a hotel room, rented by a resident, with the intent to commit theft,

on nine separate occasions.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436.

Pursuant to Anders v. California (1967) 386 U.S. 738 counsel mentions as possible, but

not arguable, issues: (1) whether the court abused its discretion by refusing to permit

Korol to withdraw his plea on the basis of ineffective assistance of counsel; (2) whether

the court abused its discretion by denying Korol's request to represent himself at

sentencing; and (3) whether the court abused its discretion by denying his Marsden

motion (People v. Marsden (1970) 2 Cal.3d 118).

       We granted Korol permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende and Anders, including the possible




1      The abstract of judgment erroneously refers to the two-year sentences on counts
13 through 15 as middle terms. We order the abstract of judgment corrected accordingly.
                                             2
issues listed pursuant to Anders, has disclosed no reasonably arguable appellate issues.

Korol has been competently represented by counsel on this appeal.

                                     DISPOSITION

       The judgment is affirmed. The trial court is directed to amend the abstract of

judgment to reflect that the two-year sentences on counts 13 through 15 are lower terms

and to forward the corrected abstract to the Department of Corrections and

Rehabilitation.



                                                                          MCDONALD, J.

WE CONCUR:



MCCONNELL, P. J.



BENKE, J.




                                             3